JohnsoN, Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, consolidated at the trial, present the question of the proper dutiable value of various precision tools and gauges imported from England on various dates from April 1952 through February 1956.
At the trial, counsel for the respective parties stipulated as follows:
Mb. King: * * *
We offer to stipulate that at or about the period in question such or similar merchandise was not freely offered for sale for home consumption in England, or for export to the United States, and that such or similar imported merchandise was not freely offered for sale in the principal markets of the United States.
We further offer to stipulate that the cost of production of such or similar merchandise, as such cost of production is defined in Section 402 (f) of the Tariff Act of 1930, was as follows: For that merchandise which was appraised at the unit values less 25 percent, less 2)4 percent, plus export packing, the cost of production as defined in Section 402 (f), was the unit values less 33)4 percent, less 2)4 percent, plus export packing.
We further offer to stipulate that the cost of production as defined in Section 402 (f) for the merchandise which was appraised at the unit values less 20 percent, less 2)4 percent, plus export packing, was the unit values less 25 percent, less 2)4 percent, plus export packing.
Mb. O’Neill: The Government so agrees and stipulates.
On the agreed facts I find that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved herein, and that such values are as follows: For the merchandise which was appraised at the unit values, less 25 per centum, less 2% per centum, plus export packing, such value is the unit values, less 33K per centum, less 2% per centum, plus export packing, and for the merchandise which was appraised at the unit values, less 20 per centum, less 2 % per centum, plus export packing, such value is the unit values, less 25 per centum, less 2K per centum, plus export packing.
Judgment will be rendered accordingly.